   Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                             Document
The document below is hereby signed.      Page 1 of 24

Signed: August 16, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    PIERRE PHILIPPE BARKATS,            )     Case No. 14-00053
                                        )
                          Debtor.       )
                                        )
                                        )
    WENDELL W. WEBSTER, CHAPTER 7       )
    TRUSTEE FOR THE ESTATE OF           )
    PIERRE PHILIPPE BARKATS,            )
                                        )
                        Plaintiff,      )
                                        )
                v.                      )
                                        )     Adversary Proceeding No.
    RONDI WALKER, et al.,               )     18-10021
                                        )
                        Defendants.     )     Not for publication in
                                        )     West’s Bankruptcy Reporter.

                      MEMORANDUM DECISION AND ORDER RE
             MOTION OF MICHELLE ETLIN TO INTERVENE IN ADVERSARY
        PROCEEDING AND TO JOIN DEBTOR PIERRE BARKATS AS A DEFENDANT

          An unsecured creditor, Michelle Etlin, has filed a Motion to

    Intervene in Adversary Proceeding and to Join Debtor Pierre

    Barkats as a Defendant (Dkt. No. 99) wherein Etlin seeks to

    intervene in this adversary proceeding to challenge the validity

    of the Marital Settlement Agreement, entered into by the debtor,

    Pierre Philippe Barkats, and the debtor’s former wife, Rondi
Case 18-10021-SMT   Doc 113    Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                              Document Page 2 of 24


 Walker; to challenge the lien (“Ingram Lien”) on the property

 located at 3241 Woodland Drive, NW, Washington, D.C. 20008, (the

 “Property”), held by Gregory Ingram, Francis Louvard, and Francis

 Legarde (collectively the “Ingram Creditors”); and to join the

 debtor as a defendant in this adversary proceeding and to assert

 claims against the debtor and Walker.           For the reasons stated

 below, the motion will be denied.

                                         I

                                      FACTS

      The underlying bankruptcy case, Case No. 14-00053, was

 initiated by the filing of an involuntary petition under chapter

 7 of the Bankruptcy Code, on January 30, 2014, by certain

 unsecured creditors, including Laura Zaporjan.             The Order for

 Relief was entered on February 27, 2014.            Wendell W. Webster was

 appointed to serve as chapter 7 trustee on August 6, 2015.                 The

 Property constitutes the only asset of the bankruptcy estate.

      The debtor and Walker owned the Property as tenants in the

 entirety until their divorce on May 14, 2012.             They entered into

 a Marital Settlement Agreement on April 20, 2012, that, among

 other things, provided for the sale of the Property and the

 distribution of the proceeds of the sale to pay certain debts.

 The Marital Settlement Agreement was incorporated into the

 divorce decree.    Accordingly, after the divorce, they continued

 to have interests in the Property, as specified by the Marital


                                         2
Case 18-10021-SMT    Doc 113    Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                               Document Page 3 of 24


 Support Agreement.

      The Ingram Lien is one of several liens on the Property.                  On

 September 12, 2011, the debtor signed an Acknowledgement (sic) of

 Debt and an Irrevocable Letter of Instruction, whereby the debtor

 acknowledged debts owed to the Ingram Creditors.               The debtor

 signed a confession of judgment that was entered on February 13,

 2012, in the Superior Court of the District of Columbia in favor

 of the Ingram Creditors.         The judgment was recorded in the

 Official Records of the Washington, DC Recorder of Deeds, as a

 lien on the Property on February 22, 2012.             The judgment was

 amended twice nunc pro tunc.          The judgment was entered against

 the debtor only, and not against Walker.

      Upon the divorce, the debtor and Walker ceased to be tenants

 by the entirety.      The trustee previously argued in a proceeding

 in the main case that the Ingram Creditors had no lien on the

 Property because the debtor’s tenancy by the entireties ownership

 interest could not be encumbered at the time the judgment lien

 was recorded.      I ruled that whatever interest the debtor obtained

 by reason of the divorce became subject to the Ingram Lien.                  The

 Ingram Creditors filed a counterclaim in this adversary

 proceeding asserting that the divorce resulted in the debtor and

 Walker being tenants in common, each having a 50% interest, but

 there is a question whether the Marital Settlement Agreement

 controls what percentage the debtor owns, with there never having


                                          3
Case 18-10021-SMT   Doc 113    Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                              Document Page 4 of 24


 been a point at which, by reason of the divorce, each of the

 former spouses owned a 50% interest as tenants in common.

      On March 28, 2016, the United States Trustee filed a

 complaint, initiating Adversary Proceeding No. 16-10011, wherein

 the United States Trustee sought a denial of chapter 7 discharge

 against the debtor for the debtor’s misconduct in the underlying

 bankruptcy case.     A default judgment was entered on October 25,

 2016, denying the debtor a discharge under chapter 7.

      The trustee filed a complaint initiating this adversary

 proceeding on August 9, 2018.         In the complaint, the trustee

 sought to sell the Property free and clear of the co-owner’s

 interest, to avoid the transfer of the debtor’s interest in the

 property under the Marital Settlement Agreement, and to obtain a

 determination of the validity and priority of liens on the

 Property.   The court entered a judgment on October 22, 2018,

 authorizing the sale of the Property free and clear of the co-

 owner’s interest, but dismissed the claim regarding the Marital

 Settlement Agreement as barred by the statute of limitations

 under 11 U.S.C. § 546(a).         All that remains under the complaint

 is to determine the extent of the respective interests of the

 debtor and Dr. Walker in the Property and to determine the amount

 and priority of the liens on the respective interests of the

 debtor and Dr. Walker in the Property.

      On May 31, 2019, Etlin filed her Motion to Intervene in


                                         4
Case 18-10021-SMT   Doc 113    Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                              Document Page 5 of 24


 Adversary Proceeding and to Join Debtor Pierre Barkats as a

 Defendant.   Etlin is an unsecured creditor as the assignee of

 Laura Zaporjan’s unsecured claim.           Etlin seeks to intervene to

 challenge the Marital Settlement Agreement, to hold Walker and

 the debtor liable for colluding in that regard, and to challenge

 the Ingram Lien as fraudulent or as subject to subordination.

 Walker filed an opposition contending that Etlin has not shown

 she is not adequately represented by the trustee, who has a

 fiduciary duty to represent the interests of unsecured creditors,

 including Etlin.     Additionally, another defendant, Democracy

 Capital Corporation, which has a lien against Dr. Walker’s

 interest in the Property, has filed an opposition endorsing

 Walker’s objection to Etlin’s intervening, and asserting as an

 additional reason to deny the motion that Etlin is barred from

 challenging the Marital Settlement Agreement, if not also the

 Ingram Lien,1 as a violation of the Rooker-Feldman Doctrine.                The

 trustee has filed a response asserting that the trustee has

 exercised sound business judgment by avoiding contested

 litigation and thereby has maximized the value of the estate’s

 interest in the Property.         However, the trustee supports Etlin’s

 intervention, insofar that she may be able to provide relevant

 information to determine the value of the liens attached to the



      1
         The Ingram Lien has no impact on Democracy Capital’s
 rights against Walker’s interest in the Property.

                                         5
Case 18-10021-SMT   Doc 113    Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                              Document Page 6 of 24


 Property.

      Etlin filed a timely reply on August 8, 2019, to the

 oppositions.

                                        II

                FED. R. CIV. P. 24 REGARDING INTERVENTON

      A party seeking to intervene must qualify for intervention

 under Fed. R. Civ. P. 24, made applicable by Fed. R. Bankr. P.

 7024.   Under Rule 24, there are two types of intervention:

 intervention of right and permissive intervention.              For

 intervention of right, Rule 24 provides:

           (a) Intervention of Right. On timely motion, the
      court must permit anyone to intervene who:

                  (1) is given an unconditional                 right     to
             intervene by a federal statute; or

                  (2) claims an interest relating to the
             property or transaction that is the subject of the
             action, and is so situated that disposing of the
             action may as a practical matter impair or impede
             the movant’s ability to protect its interest,
             unless existing parties adequately represent that
             interest.

 Where, as here, there is no statutory right to intervene, there

 are four elements, all of which must be met, including: 1) timely

 motion, 2) an interest, 3) impairment of that interest, and 4)

 inadequate representation.         Generally, a showing of inadequate

 representation is not onerous.          Dimond v. District of Columbia,

 792 F.2d 179, 192 (D.C. Cir. 1986).           However, a party’s burden to

 show inadequate representation “is at its most onerous where an


                                         6
Case 18-10021-SMT   Doc 113    Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                              Document Page 7 of 24


 existing party is under a legal obligation to represent the

 interests asserted by the putative intervenor.”              Kowal v.

 Malkemus (In re Thompson), 965 F.2d 1136, 1142 (1st Cir. 1992).

 A showing of inadequate representation in such cases requires a

 showing of “a conflict of interest, collusion, or nonfeasance on

 the part of the chapter 7 trustee.”           Id. at 1144.     “[A]n existing

 party who is ineffectual, incompetent, or unwilling to raise

 claims or arguments that would benefit the putative intervenor

 may qualify as an inadequate representative in some cases,” but

 “‘[a] mere difference of opinion concerning the tactics with

 which litigation should be handled does not make inadequate the

 representation of those whose interests are identical with that

 of an existing party or who are formally represented in the

 lawsuit.’” Jones v. Prince George’s County Maryland, 348 F.3d

 1014, 1019-20 (D.C. Cir. 2003) (quoting 7C CHARLES ALAN WRIGHT,

 ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE

 § 1909, at 344 (2d ed.1986)).

      Etlin also seeks permissive intervention.             Rule 24(b)(1)

 provides:

      (b) Permissive Intervention

           (1) In General. On timely motion, the court may
      permit anyone to intervene who:

                  (A) is given a conditional right to intervene
             by a federal statute; or

                  (B) has a claim or defense that shares with
             the main action a common question of law or fact.

                                         7
Case 18-10021-SMT   Doc 113    Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                              Document Page 8 of 24


 Rule 24(b)(3) also requires the court to “consider whether the

 intervention will unduly delay or prejudice the adjudication of

 the original parties’ rights.”

      Etlin does not have a conditional right to intervene by a

 federal statute, and therefore permissive intervention is

 unavailable unless she shows that she “has a claim or defense

 that shares with the main action a common question of law or

 fact.”

                                       III

                 INTERVENTION IS UNWARRANTED AS TO
             CLAIMS THAT ARE NOT VIABLE OR THAT DO NOT
  BEAR ON THE CLAIMS BEING LITIGATED IN THIS ADVERSARY PROCEEDING

      Etlin ought not be allowed to intervene as to claims that do

 not bear on the issues being litigated in this adversary

 proceeding or that this court would have to dismiss.

                                        A.

              Claims Against the Debtor and Dr. Walker

      Even if the court disregards the issue of standing of a

 creditor to pursue avoidance powers vested in the trustee, the

 court has already ruled that such claims to avoid the transfer

 effected by the Marital Settlement Agreement are time-barred.

 Claims to avoid the Ingram Lien under avoidance powers vested in

 the trustee would similarly be time-barred.             If, despite the

 time-barred nature of avoidance claims, Etlin could somehow be

 entitled to obtain a monetary judgment against Walker or the


                                         8
Case 18-10021-SMT   Doc 113    Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                              Document Page 9 of 24


 debtor for conduct leading to the Marital Support Agreement or

 the Ingram Lien, such claims do not bear on the claims in this

 adversary proceeding, and, in any event, this court lacks subject

 matter jurisdiction to hear such claims.

      What remains in this adversary proceeding concerns the

 extent of the debtor’s and Dr. Walker’s respective interests in

 the Property and the extent, validity, amount, and priority of

 liens against those interests, not the extent of any liability of

 the debtor or Walker to creditors for colluding in putting assets

 beyond their reach or any liability of the debtor for conduct

 resulting in the Ingram Lien.

      This adversary proceeding would not in any way be benefitted

 by allowing Etlin to intervene to sue the debtor or Walker on

 such claims.   Even should Etlin succeed in pursuing such tort

 claims, the recovery of a judgment would not remove or decrease

 any of the liens on the Property.           Therefore, resolution of such

 tort claims against the debtor or Walker would serve no purpose

 in determining the validity or priority of the liens on the

 Property.   In other words, with respect to her claims against

 Walker and the debtor, Etlin has not shown in this regard that,

 within the language of Rule 24(a)(2) governing intervention of

 right, she “claims an interest relating to the property or

 transaction that is the subject of the action, and is so situated

 that disposing of the action may as a practical matter impair or


                                         9
Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                           Document Page 10 of 24


 impede [her] ability to protect [her] interest.”           Nor, within the

 language of Rule 24(b)(1)(B) governing permissive intervention,

 has she presented “a claim or defense that shares with the main

 action a common question of law or fact,” as the determination of

 the extent, amount, and priority of liens have nothing to do with

 her claims against the debtor and Dr. Walker such as to present,

 within the meaning of Fed. R. Civ. P. 24(b)(1)(B), “a claim or

 defense that shares with the main action a common question of law

 or fact.”   Even if they did, such claims would create a side-show

 that will unduly delay or prejudice the adjudication of the

 original parties’ rights: litigating the pursuit of a judgment

 for monetary damages against the debtor or Walker would gum up

 the works of determining the straight-forward issues of

 determining the extent, amount, and priority of liens against the

 Property.

      Moreover, Etlin is not entitled to intervene to pursue such

 claims as the court does not have subject matter jurisdiction

 over claims against Walker or the debtor for allegedly engaging

 in conduct that placed assets beyond the reach of the debtor’s

 unsecured creditors or led to the existence of the Ingram Lien.

 Bankruptcy courts are courts of limited jurisdiction.            Porter

 Capital Corporation v. Hamilton (In re Hamilton), 282 B.R. 22, 25

 (Bankr. W.D. Okl. 2002).

      Section 1334(b) provides that the court has jurisdiction
      over “all civil proceedings arising under title 11, or

                                      10
Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                           Document Page 11 of 24


      arising in or related to cases under title 11.” Cases
      arise under title 11 when “a claim is made under a
      provision of title 11.”          Collier on Bankruptcy
      ¶ 3.01[3][e][i] (quoting H.R. Rep. No. 595, 95th Cong.,
      1st Sess. 445 (1977) ). Essentially, these are cases
      where the cause of action is created by title 11. Arise
      in jurisdiction, on the other hand, relates to cases with
      “‘administrative’ matters that only arise in bankruptcy.
      In other words, ‘arising in’ proceedings are those that
      are not based on any right expressly created by title 11,
      but nevertheless, would have no existence outside
      bankruptcy.” In re Wood, 825 F.2d 90, 96–97, (5th Cir.
      1987). Finally, related to proceedings are cases where
      “the outcome of the proceeding could conceivably have an
      effect on the estate being administered in bankruptcy.”
      Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir. 1984)
      overruled in part by Things Remembered, Inc. v. Petrarca,
      516 U.S. 124 (1995).

 Majidy v. Bello (In re Bello), No. 17-10035, 2018 WL 1882910, at

 *2 (Bankr. D.D.C. April 17, 2018).

      The claims against Walker and the debtor that Etlin seeks to

 pursue are not claims arising under the Bankruptcy Code, or

 arising in the bankruptcy case.        Neither are they claims “related

 to” a bankruptcy case.      The administration of the estate would

 not be affected regardless of the outcome of such an action.

 Even if Etlin won, the only relief that could be granted would be

 damages to Etlin for the shortfall in collecting her claim in the

 bankruptcy case by reason of Walker’s and the debtor’s alleged

 misconduct.   The estate would not recover any of such damages

 awarded to Etlin.     The action would not increase estate assets or

 funds, nor would such an outcome even decrease any liabilities of

 the estate, because Etlin’s claim against the estate would not



                                      11
Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                           Document Page 12 of 24


 decrease should she win a judgment against Walker or the debtor.2

 As to both Walker and the debtor, the court lacks subject matter

 jurisdiction over the collusion damage claims Etlin seeks to

 pursue.   Accordingly, I will not allow intervention to pursue

 such claims.

      Any such cause of action Etlin may have against Walker or

 the debtor for such damages ought to be brought in a court of

 competent jurisdiction.      Etlin could bring such a cause of action

 against the debtor in state court at any time because, pursuant

 to 11 U.S.C. § 362(c)(2), the denial of discharge terminated the

 automatic stay regarding suing the debtor.3




      2
         Etlin’s suing the debtor for diminishing what Etlin could
 have recovered from the estate but for his alleged misconduct
 would duplicate the claim already filed against the estate and
 assigned to her. The court has subject matter jurisdiction to
 hear disputes concerning claims against the debtor when asserted
 as claims against the estate, pursued via filing a proof of claim
 in the main case. Etlin’s claim asserted in the proof of claim
 is already an allowed claim because no one has objected to the
 proof of claim, and it will remain such unless someone files an
 objection to the proof of claim. In contrast to filing a proof
 of claim against the estate, pursuit of an action to recover a
 judgment against the debtor would serve no purpose under the
 Bankruptcy Code, and thus is a claim over which this court lacks
 subject matter jurisdiction.
      3
         To sue the debtor, Etlin is not required first to bring a
 proceeding in this court for a determination of
 nondischargeability (a proceeding in which determining the debt
 and its amount would arise incident to the proceeding and thus
 arguably be a matter arising in the case for subject matter
 jurisdiction purposes).

                                      12
Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51    Desc Main
                           Document Page 13 of 24


                                      B.

      Intervention to Attack the Marital Settlement Agreement

      Etlin seeks to intervene to challenge the validity of the

 Marital Settlement Agreement.       Intervention for that purpose must

 be denied because Etlin has not provided a claim for which relief

 can be granted.    Therefore, there is no reason why the court

 should permit her to intervene to challenge the Marital

 Settlement Agreement.

      This court has already dismissed as time-barred the

 trustee’s claim to avoid, as a fraudulent conveyance, the

 transfer effected by the Marital Settlement Agreement, and even

 if Etlin has standing to pursue such an avoidance claim, she is

 similarly time-barred from attacking the Marital Settlement

 Agreement as a fraudulent conveyance.         Etlin nevertheless argues

 that the debtor and Walker fraudulently entered into the Marital

 Settlement Agreement, and seeks to have the Marital Settlement

 Agreement voided as a fraud against the Superior Court.               However,

 this type of challenge can only be made by a Rule 60 motion under

 the Superior Court analog of Fed. R. Civ. P. 60, because such a

 motion “is a direct attack, brought in the same case and before

 the same court that entered the offending judgment.”            In re Acorn

 Hotels, LLC, 251 B.R. 696, 700 (Bankr. W.D. Tex. 2000).               This

 follows because, under 11 U.S.C. § 541(a), the bankruptcy estate

 (through which Etlin could potentially obtain a recovery pursuant


                                      13
Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                           Document Page 14 of 24


 to her allowed claim against the estate) has no greater rights

 regarding the Property than the debtor has regarding the

 Property, unless the Bankruptcy Code or other federal law creates

 a right to disregard the Superior Court judgment approving the

 Marital Settlement Agreement.       Etlin points to no such viable

 right.   The trustee stands in the shoes of the debtor, and for

 purposes of res judicata (claim preclusion) is in privy with the

 debtor as a successor to the debtor’s interests, with respect to

 what property the debtor owns that, by reason of § 541(a), has

 become property of the estate.       See Sender v. Simon, 84 F.3d

 1299, 1305 (10th Cir. 1996) (trustee stands in the shoes of the

 debtor, takes no greater rights than the debtor had, and is thus

 subject to the same defenses, including res judicata); In re

 WorldCom, Inc., 401 B.R. 637, 651 (Bankr. S.D.N.Y. 2009) (“a

 trustee is a successor to the property interests of the debtor,

 thereby placing them in privity”); Keller v. Keller (In re

 Keller), 185 B.R. 796, 800 (9th Cir. B.A.P. 1995) (trustee was

 bound, because of res judicata, by judgment of state family law

 court as to division of ownership of property).           Pursuant to 11

 U.S.C. § 541(a)(3) and (4), the estate also includes any interest

 in property that the trustee recovers or preserves for the

 benefit of the estate under §§ 550 and 551 of the Bankruptcy

 Code, including property recovered by exercise of the trustee’s

 avoidance powers in Chapter 5 of the Bankruptcy Code.            However,


                                      14
Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51    Desc Main
                           Document Page 15 of 24


 any avoidance action is time-barred.         Accordingly, for purposes

 of the debtor’s bankruptcy case, the trustee stands in the shoes

 of the debtor regarding what is property of the estate.               Under

 the doctrine of res judicata (claim preclusion), the debtor, and

 thus the bankruptcy trustee and creditors, are barred in this

 case from challenging the validity of the Superior Court

 judgment.   That judgment is thus binding on the estate (and on

 Etlin as a creditor of the estate).        Therefore, any attack on the

 Marital Settlement Agreement as a fraud on the Superior Court

 must be brought in the Superior Court, not in this adversary

 proceeding.4

      Etlin states that the Marital Settlement Agreement was

 incorporated, but not merged with the divorce decree.            If Etlin

 is contending that the Marital Settlement Agreement, having not

 been merged with the divorce decree, is not a final decree, then

 Etlin is mistaken.     Because the Marital Settlement Agreement is

 incorporated into the divorce decree, it is a final order, and

 can only be challenged by a Rule 60 motion in the Superior Court.

      Etlin has stated no claim against the effectiveness of the

 Marital Settlement Agreement for which relief can be granted in

 this court.    Accordingly, neither intervention of right nor

 permissive intervention is appropriate in regard to that issue.



      4
         Whether Etlin would have standing to pursue such a motion
 in the Superior Court would be for the Superior Court to decide.

                                      15
Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                           Document Page 16 of 24


                                      C.

          Claims Attacking the Validity of the Ingram Lien

      Etlin also seeks to challenge the validity and

 enforceability of the Ingram Lien.        I defer addressing whether

 Etlin has stated a claim to equitably subordinate the claim

 secured by the Ingram Lien, a claim that is not an attack on the

 validity of the Ingram Lien.       As to Etlin’s attack on the

 validity of the Ingram Lien, Etlin has not stated a claim upon

 which relief may be granted.       Accordingly, the court will deny

 granting intervention to challenge the validity of the Ingram

 Lien.

      Etlin contends that the Ingram Lien is “void ab initio,

 either because the DC Superior Court lacked subject matter

 jurisdiction over the claims or because the claims themselves are

 invalid or unenforceable.”       However, to the extent that this is

 an avoidance action against the Ingram Lien as a fraudulent

 transfer, the statute of limitations, as already discussed above,

 has expired for all avoidance actions, including fraudulent

 avoidance actions under 11 U.S.C. § 548.5         To the extent this is

 a challenge of the Superior Court’s judgment, entered pursuant to

 a consent to judgment signed by the debtor, that challenge to the



      5
         The trustee is vested with the authority to pursue a
 § 548 action, and in light of the bar of the statute of
 limitations, I would not grant Etlin permission to sue in lieu of
 the trustee.

                                      16
Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                           Document Page 17 of 24


 validity of the Superior Court judgment is not proper in this

 court for the same reasons that the validity of the Marital

 Support Agreement cannot be attacked in this court.           The Superior

 Court judgment is binding on this court as a matter of res

 judicata (claim preclusion) because the estate’s interest in the

 Property as an asset encumbered by the Ingram Lien is no greater

 than the debtor’s, and the validity of the Superior Court

 judgment upon which the Ingram Lien is based is not subject to

 attack here.

      The debtor was residing in France when the Superior Court

 entered the judgment in favor of the Ingram Creditors.            Etlin

 asserts that the debtor’s submission of himself to the

 jurisdiction of the Superior Court could not confer subject

 matter jurisdiction on the Superior Court.          However, the judgment

 necessarily was based on there being subject matter jurisdiction.

 Any challenge that Etlin has regarding the validity of the

 judgment of the Superior Court must be made as a Rule 60 motion

 in the Superior Court.      The same is true of the assertion that

 the debtor merely made up the existence of a debt to the Ingram

 Creditors.   The judgment necessarily determined that a debt

 existed.

      Etlin contends that this court has the authority to “look

 behind the state court Ingram judgment that gave rise to the

 Ingram judgment-lien, in order to determine the nature of the


                                      17
Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51    Desc Main
                           Document Page 18 of 24


 debts themselves.”     However, the cases cited by Etlin are

 nondischargeability actions.       The court may look at the creation

 of any debt to determine whether such debt is nondischargeable

 under 11 U.S.C. § 523 even if the judgment did not impose

 liability based on grounds that would make the judgment

 nondischargeable.     That, however, does not give the court the

 authority to avoid liens because a state court’s judgment was

 allegedly obtained by fraud.       Any challenge to the validity of

 the Superior Court judgment must be pursued in the Superior

 Court.   Etlin does not contend that the judgment in favor of the

 Ingram Creditors was not recorded in accordance with District of

 Columbia law such as to give rise to a judgment lien, the Ingram

 Lien, effective under District of Columbia law to reach whatever

 interest the debtor had or acquired in the Property.

      Etlin brings a challenge under 11 U.S.C. § 506(d).               However,

 § 506(d) does not apply here.       Section 506(d) provides:

           (d) To the extent that a lien secures a claim
      against the debtor that is not an allowed secured claim,
      such lien is void, unless—

                 (1) such claim was disallowed only under
            section 502(b)(5) or 502(e) of this title; or

                 (2) such claim is not an allowed secured claim
            due only to the failure of any entity to file a
            proof of such claim under section 501 of this
            title.

 Etlin asserts that under § 506(d), the Ingram Lien is void to the

 extent that the lien is disallowed.        However, Etlin has not


                                      18
Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                           Document Page 19 of 24


 asserted any basis for disallowing the Ingram Lien, except

 perhaps that the Ingram Creditors did not timely file a proof of

 claim.    However, pursuant to § 506(d)(2), claims that are

 disallowed because of a failure to file a proof of claim are not

 made void under § 506(d).

      Etlin could challenge how much is owed on the Ingram Lien,

 after taking into consideration payments the Ingram Creditors

 received post-judgment and the reasonableness of any attorney’s

 fees, if attorney’s fees are recoverable.          However, such a

 challenge was not specifically made in Etlin’s proposed

 complaint-in-intervention, and, moreover, the trustee (who is the

 representative of the estate) is tasked with addressing that

 issue, and Etlin has not shown that the trustee will not

 adequately represent her interests in that regard.           Nevertheless,

 the trustee has not opposed Etlin’s intervening.           In an attempt

 to challenge the Ingram Creditors’ judgment, Etlin points to

 there being no notes reflecting loans by the Ingram Creditors,

 but the judgment is binding on the estate.          Nevertheless, this

 presents an issue as to whether attorney’s fees incurred post-

 judgment are recoverable, as ordinarily such fees are recoverable

 only if there was a contract providing for the recovery of such

 fees.    However, Etlin’s proposed complaint-in-intervention goes

 on practically forever, and includes various claims that I have

 ruled earlier in this decision are inappropriate for her to


                                      19
Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                           Document Page 20 of 24


 assert via intervention.      Permitting Etlin to intervene via

 filing that complaint-in-intervention would prejudice the orderly

 disposition of this adversary proceeding.          If Etlin wants to

 intervene to participate in challenging the amounts owed on the

 Ingram Lien, she may file a motion to intervene that attaches an

 answer to the complaint and a cross-claim against the Ingram

 Creditors raising a challenge that the Ingram Creditors be

 required to establish the amounts they are owed on the Ingram

 Lien, including disclosing payments the Ingram Creditors received

 post-judgment, establishing their entitlement to recover post-

 judgment attorney’s fees, and the reasonableness of any

 attorney’s fees that are recoverable.

                                      IV

              SUBROGATION OF THE INGRAM CREDITORS’ CLAIM

      Etlin also asks that the Ingram Lien be subordinated

 pursuant to 11 U.S.C. § 510(b).        However, § 510(b) is a

 codification of the principle that shareholders are paid after

 creditors.   See In re American Wagering, Inc., 493 F.3d 1067,

 1071 (9th Cir. 2007).      The debtor’s case is that of an

 individual, not a corporation.       The Ingram Creditors are not

 shareholders, neither is the Ingram Lien a shareholder claim, and

 § 510(b) does not apply to the Ingram Lien.          Understandably, the

 Ingram Creditors saw no need to oppose intervention to permit

 pursuit of relief under § 510(b), relief that is plainly


                                      20
Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                           Document Page 21 of 24


 unavailable.

      Etlin may have meant to seek equitable subordination of the

 Ingram Creditors’ claims under 11 U.S.C. § 510(c).           She would

 have standing to pursue such relief, although such relief might

 be limited to protecting her own claim and not the claims of

 other unsecured creditors.       See In re Vitreous Steel Prods. Co.,

 911 F.2d 1223, 1231 (7th Cir. 1990).         Res judicata may not bar

 pursuit of equitable subordination.        Minnesota Corn Processors,

 Inc. v. American Sweeteners, Inc. (In re American Sweeteners,

 Inc.), 248 B.R. 271, 279-80 (Bankr. E.D. Pa. 2008).           However,

 Etlin’s proposed 23-page complaint-in-intervention is not limited

 to allegations bearing on seeking equitable subordination of the

 Ingram Creditors’ claim, and was not drafted as an answer to the

 plaintiff’s complaint with a cross-claim against the Ingram

 Creditors, the entities against whom equitable subordination

 would apply.   Because Etlin only identified subordination under

 § 510(b), the Etlin Creditors understandably did not address

 whether Etlin’s allegations would state a claim under § 510(c)

 that would pass muster under Fed. R. Civ. P. 12(b)(6) to state a

 claim upon which relief can be granted.         Without the benefit of

 the Ingram Creditors’ views, I decline to attempt to undertake

 evaluating the elements of a claim for equitable subordination

 and whether Etlin’s somewhat speculative allegations would

 suffice to state such a claim pursuant to those elements.             I will


                                      21
Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                           Document Page 22 of 24


 not permit intervention on the basis that Etlin’s allegations

 might support a claim for equitable subordination.

      However, if Etlin decides to pursue such equitable

 subordination under § 510(c), available remedies could affect the

 disposition of the proceeds of the sale of the Property that are

 subject to the Ingram Lien and include under § 510(c)(2) the

 possible remedy of ordering the lien securing the subordinated

 claim to be transferred to the estate.         It makes sense that if

 Etlin decides to pursue relief under § 510(c), she be allowed to

 pursue such a claim in this adversary proceeding in which the

 trustee is attempting to obtain a determination of which lienors

 receive the proceeds of a sale of the Property.           I will deny the

 motion to intervene, but will permit Etlin to file a new motion

 to intervene to file an answer, with a cross-claim against the

 Ingram Creditors for equitable subordination under § 510(c).

                                      V

                     PARTICIPATION AS AMICUS CURIAE

      Etlin contends that the trustee has recommended that she

 intervene, and the trustee states in his response to Etlin’s

 Motion to Intervene in Adversary Proceeding and to Join Debtor

 Pierre Barkats as a Defendant that “to the extent that Ms. Etlin

 is privy to information relevant to a determination of the value

 and extent of liens asserted against the subject property, the

 Trustee has no objection to Ms. Etlin’s motion to intervene in


                                      22
Case 18-10021-SMT   Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                           Document Page 23 of 24


 this action to contest the validity and extent of any liens

 asserted against the property.”        However, permitting Etlin to

 intervene, pursuant to her instant motion, as to matters as to

 which the trustee is already representing the interests of the

 estate, is unwarranted (except that, as discussed previously,

 Etlin might be entitled to seek permissive intervention as two

 issues regarding the Ingram Creditors’ claims).           Nevertheless, I

 will permit Etlin to be heard as an amicus curiae to present her

 views in this case, including, for example, the legal issue of

 the interpretation of the Marital Settlement Agreement as to what

 percentage ownership the debtor has in the Property.            See Stuart

 v. Huff. 706 F.3d 345, 355 (4th Cir. 2013).          Moreover, the

 trustee is always free to call Etlin as a witness at any

 evidentiary hearing or trial, where she may testify on any

 relevant facts that would permit the court to determine the

 extent of the debtor’s ownership interest in the Property and the

 validity, extent, amount, and priority of the various liens on

 the Property, including the Ingram Lien.

      For all these reasons, it is

      ORDERED that Etlin’s Motion to Intervene in Adversary

 Proceeding and to Join Debtor Pierre Barkats as a Defendant (Dkt.

 No. 99) is DENIED except that:

            (1) this is without prejudice to a new motion to

      intervene if Etlin decides to seek to challenge the amounts


                                      23
Case 18-10021-SMT                                                                                  Doc 113 Filed 08/16/19 Entered 08/16/19 17:07:51   Desc Main
                                                                                                          Document Page 24 of 24


                               owed on the Ingram Lien (treated as based on a valid

                               judgment) or to pursue relief under 11 U.S.C. § 510(c); and

                                                             (2) Etlin is permitted to appear in this proceeding as

                               an amicus curiae.

                                                                                                                                  [Signed and dated above.]

 Copies to: Recipients of e-notifications of orders;

 Michelle Etlin
 5345 Randopl Rd. #3
 Rockville, MD 20852-2140

 Michelle Etlin
 8331 Meadowsweet Road
 Pikesville, MD 21208




 R:\Common\TeelSM\TTD\Orders\Mtn to Intervene\Mem. Decn re Motion to Intervene of Michelle Etlin_Webster v. Walker_v12.wpd
                                                                                                                             24
